EXHIBIT 10j(vi)

 

VERIZON COMMUNICATIONS INC. LONG-TERM INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

2006–08 AWARD CYCLE

 

AGREEMENT between Verizon Communications Inc. (“Verizon” or the “Company”) and
you (the “Participant”) and your heirs and beneficiaries.

 

1. Purpose of Agreement. The purpose of this Agreement is to provide a grant of
performance stock units (“PSUs”) to the Participant.

 

2. Agreement. This Agreement is entered into pursuant to the terms of the 2001
Verizon Communications Inc. Long-Term Incentive Plan (the “Plan”), and evidences
the grant of a performance stock award in the form of PSUs pursuant to the Plan.
This Agreement is intended to comply with the requirements of Section 162(m) of
the Code and the Treasury Department Regulations thereunder. The PSUs and this
Agreement (including the covenants set forth in Exhibit A (the “Covenants”),
which are incorporated into and shall be a part of the Agreement) are subject to
the terms and provisions of the Plan. By executing this Agreement, the
Participant agrees to be bound by the terms and provisions of the Plan, this
Agreement and by the actions of the Human Resources Committee of Verizon
Communication’s Board of Directors or any successor thereto (the “Committee”),
and any designee of the Committee. To the extent that there is a conflict
between the terms of the Plan and the terms of this Agreement, the terms of this
Agreement shall control.

 

3. Contingency. The grant of PSUs is contingent on the Participant’s timely
acceptance of this Agreement and satisfaction of the other conditions contained
herein. If the Participant does not properly accept (or revokes acceptance of)
this Agreement the Participant shall not be entitled to the PSUs regardless of
the extent to which the vesting requirements in paragraph 5 (“Vesting”) are
satisfied.

 

4. Number of Units. The Participant is granted the number of PSUs as specified
on their account under the 2006 PSU grant, administered by Fidelity Investments.
A PSU is a hypothetical share of Verizon’s common stock. The value of a PSU on
any given date shall be equal to the closing price of Verizon’s common stock on
the New York Stock Exchange as of such date. A PSU does not represent an equity
interest in Verizon and carries no voting rights. A Dividend Equivalent Unit
(“DEU”) or fraction thereof shall be added to each PSU each time that a dividend
is paid on Verizon’s common stock. The amount of each DEU shall be equal to the
dividend paid on a share of Verizon’s common stock. The DEU shall be converted
into PSUs or fractions thereof based upon the average of the high and low sales
prices of Verizon’s common stock traded on the New York Stock Exchange on the
dividend payment date of each declared dividend on Verizon’s common stock, and
such PSUs or fractions thereof shall be added to the Participant’s PSU balance.
To the extent that Fidelity or the Company makes an administrative error with
respect to the number or value of the PSUs granted to the Participant under this
Agreement, the Company specifically reserves the right to correct such error and
the Participant agrees that he or she shall be legally bound by any corrective
action taken by the Company or the Plan Administrator.

 

5. Vesting.

 

(a) General. The Participant shall vest in the PSUs to the extent provided in
paragraph 5(b) (“Performance Requirement”) only if the Participant satisfies the
requirements of paragraph 5(c) (“Three-Year Continuous Employment Requirement”),
except as otherwise provided in paragraph 7 (“Early Cancellation/Accelerated
Vesting of PSUs”).



--------------------------------------------------------------------------------

(b) Performance Requirement.

 

(1) General. The PSUs shall vest based on the average annual total shareholder
return (“TSR”) of Verizon’s common stock during the three-year period beginning
January 1, 2006, and ending at the close of business on December 31, 2008 (the
“Award Cycle”), relative to the combined weighted average annual TSR of the
companies in the Standard & Poor’s 500 (“S&P 500®”) Index and the companies in
the Industry Peer Company (“IPC”) Index during the same three-year period. No
PSUs shall vest unless the Committee determines that certain threshold
performance requirements have been satisfied. The formula for determining the
total number of PSUs that may vest and become payable (the “Payout Formula”)
will equal the number of units that you are granted as described in paragraph 4
(plus any additional PSUs added with respect to DEUs credited over the Award
Cycle) times the Total Vested Percentage (as defined below). For example, if
(a) you are granted 1,000 PSUs, and (b) those PSUs are credited with an
additional 150 PSUs as a result of DEUs paid over the Award Cycle, and (c) the
Total Vested Percentage is 96%, you will generally vest in (1,000 PSUs + 150
PSUs from DEUs) times 96%, or 1,104 PSUs, which shall be payable in cash as
described in paragraph 6. Please note that the Committee retains the discretion
to determine the Total Vested Percentage, the Verizon S&P 500 Vested Percentage,
the Verizon IPC Vested Percentage and the extent to which you are eligible to
receive DEUs with respect to dividends declared after your separation from
employment pursuant to paragraph 7(b)(1), and the Committee’s exercise of this
discretion shall be final, conclusive and binding.

 

(2) Definitions. For purposes of the performance requirement and Payout Formula
set forth in paragraph 5(b)(1)—

 

(i) “Total Vested Percentage” shall be equal to (i) 40% of the average annual
Verizon S&P 500 Vested Percentage during the Award Cycle, plus (ii) 60% of the
average annual Verizon IPC Vested Percentage during the Award Cycle.

 

(ii) “Verizon S&P 500 Vested Percentage” shall be an amount (between 0% and
200%), as determined by the Committee, for each year in the Award Cycle as
provided in the following table:

 

Verizon S&P 500 TSR Position    Verizon S&P 500 Vested Percentage Below 20%   
0% At least 20% but less than 80%    2 Times the Verizon S&P 500 TSR Position
80% or more    200%

 

(iii) “Verizon S&P 500 TSR Position” shall be, as determined by the Committee,
Verizon’s rank among companies in the S&P 500 Index in terms of TSR, expressed
as a percentage equal to the number of companies in the S&P 500 Index (including
Verizon) with a TSR less than or equal to that of Verizon divided by the total
number of companies in such index. The Committee retains the discretion to
determine the Verizon S&P 500 TSR Position for any period, and the Committee’s
exercise of this discretion shall be final, conclusive and binding.

 

(iv) “Verizon IPC Vested Percentage” shall be an amount (between 0% and 200%),
as determined by the Committee, for each year in the Award Cycle as provided in
the following table:



--------------------------------------------------------------------------------

Verizon IPC TSR Position    Verizon IPC Vested Percentage Below 20%    0% At
least 20% but less than 55%    1.5 times the Verizon IPC TSR Position 55%   
100% More than 55%    2 times the Verizon IPC TSR Position

 

(v) “Verizon IPC TSR Position” shall be, as determined by the Committee, where
Verizon would rank among companies in an Industry Peer Company Index in terms of
TSR if Verizon were included in such index, expressed as a percentage equal to
the number of companies in the IPC Index (including Verizon) with a TSR less
than or equal to that of Verizon divided by the total number of companies in
such index. The Committee retains the discretion to substitute, add or eliminate
companies in the Industry Peer Company Index and to determine the Verizon IPC
TSR Position for any period, and the Committee’s exercise of this discretion
shall be final, conclusive and binding.

 

(vi) “TSR” or “Total Shareholder Return” shall mean the change in the price of a
share of common stock from the beginning of a period (as measured by the closing
price of a share of such stock on the last trading day preceding the beginning
of the period) until the end of such period (the “Measurement Period”)(as
measured by the closing price of a share of such stock on the last trading day
of the period), adjusted to reflect the reinvestment of dividends (if any)
through the purchase of common stock and as may be necessary to take into
account stock splits or other events similar to those described in Section 4.3
of the Plan. Measurement Periods may vary between and/or during an Award Cycle,
and may or may not be coextensive with the Award Cycle. The Committee retains
the discretion to determine and to change the Measurement Periods which shall be
used to calculate TSRs for the Award Cycle, both before and during the Award
Cycle, and the Committee’s exercise of this discretion shall be final,
conclusive and binding.

 

(c) Three-Year Continuous Employment Requirement. Except as otherwise determined
by the Committee, or except as otherwise provided in paragraph 7(b), the PSUs
shall vest only if the Participant is continuously employed by the Company from
the date the PSUs are granted through the end of the Award Cycle.

 

(d) Transfer. Transfer of employment from Verizon to a Related Company (as
defined in paragraph 13), from a Related Company to Verizon, or from one Related
Company to another Related Company shall not constitute a separation from
employment hereunder, and service with a Related Company shall be treated as
service with the Company for purposes of the three-year continuous employment
requirement in paragraph 5(c).

 

6. Payment. All payments under this Agreement shall be made in cash. As soon as
practicable after the end of the Award Cycle (but in no event later than
March 15, 2009), except as described in paragraph 7(c), the value of the vested
PSUs (minus any withholding for taxes) shall be paid to the Participant
(subject, however, to any deferral application that the Participant has made
under the deferral plan (if any) then available to the Participant). The amount
of cash that shall be paid (plus withholding for taxes and any applicable
deferral election) shall equal the number of vested PSUs times the closing price
of Verizon’s common stock on the New York Exchange as of the last trading day in
the Award Cycle. If the Participant dies before any payment due hereunder is
made, such payment shall be made to the Participant’s beneficiary. Once a
payment has been made with respect to a PSU, the PSU shall be canceled.



--------------------------------------------------------------------------------

7. Early Cancellation/Accelerated Vesting of PSUs. Subject to the provisions of
paragraph 7(c) and 5, PSUs may vest or be forfeited before vesting as follows:

 

(a) Retirement Before July 1, 2006, Voluntary Separation On or Before
December 31, 2008 or Discharge for Cause On or Before December 31, 2008.

 

(1) If the Participant (i) Retires (as defined in paragraph 7(b)(4)) before
July 1, 2006, (ii) quits on or before December 31, 2008, (iii) is terminated for
Cause (as defined below) on or before December 31, 2008, or (iv) separates from
employment on or before December 31, 2008 under circumstances not described in
paragraph 7(b), all then-unvested PSUs shall be canceled immediately and shall
not be payable.

 

(2) For purposes of this Agreement, “Cause” means (i) grossly incompetent
performance or substantial or continuing inattention to or neglect of the duties
and responsibilities assigned to the Participant; fraud, misappropriation or
embezzlement involving the Company; or a material breach of the Verizon Code of
Business Conduct or any of the Covenants set forth in Exhibit A to this
Agreement, all as determined by the Executive Vice President – Human Resources
of Verizon in his or her discretion, and the exercise of such discretion shall
be final, conclusive and binding, or (ii) commission of any felony of which the
Participant is finally adjudged guilty by a court of competent jurisdiction.

 

(b) Retirement After June 30, 2006, Involuntary Termination Without Cause On or
Before December 31, 2008, Termination Due to Death or Disability On or Before
December 31, 2008.

 

(1) This paragraph 7(b) shall apply if the Participant:

 

(i) Retires (as defined below) after June 30, 2006, or

 

(ii) Separates from employment by reason of an involuntary termination without
Cause (as determined by the Executive Vice President – Human Resources of
Verizon), death, or disability (as defined below) on or before the last day of
the Award Cycle. “Disability” shall mean the total and permanent disability of
the Participant as defined by, or determined under, the Company’s long-term
disability benefit plan.

 

(2) If the Participant separates from employment prior to the end of the Award
Cycle under circumstances described in paragraph 7(b)(1), the Participant’s
then-unvested PSUs shall be subject to the vesting provisions set forth in
paragraph 5(a), except that the three-year continuous employment requirement set
forth in paragraph 5(c) shall not apply, provided that the Participant has not
and does not commit a material breach of any of the Covenants and provided that
the Participant executes a release satisfactory to the Company waiving any
claims he may have against the Company.

 

(3) Any PSUs that vest pursuant to paragraph 7(b)(2) shall be payable as soon as
practicable after the end of the Award Cycle (but in no event later than
March 15, 2009), except as described in paragraph 7(c). However, the Committee
retains the discretion to determine whether and the extent to which the
Participant is eligible to receive DEUs with respect to dividends declared after
the Participant’s separation from employment pursuant to paragraph 7(b)(1), and
the Committee’s exercise of this discretion shall be final, conclusive and
binding.

 

(4) For purposes of this Agreement, “Retire” means (i) to retire after having
attained at least 15 years of Net Credited Service (as defined under the Verizon
Management Pension Plan) and a



--------------------------------------------------------------------------------

combination of age and years of Net Credited Service that equals or exceeds 75
points, or (ii) retirement under any other circumstances determined in writing
by the Executive Vice President – Human Resources of Verizon.

 

(c) Change in Control. Upon the occurrence of a Change in Control of Verizon (as
defined in the Plan) on or before the last day of the Award Cycle, all
then-unvested PSUs shall vest and be payable immediately (without prorating of
the award) at 50% of the maximum award payout without regard to the performance
requirement in paragraph 5(b) or the three-year continuous employment
requirement in paragraph 5(c). A Change in Control that occurs after the end of
the Award Cycle shall have no effect on whether any PSUs vest or become payable.
A Participant who receives the immediate award payment provided in this
paragraph 7(c) shall be entitled to receive payment for all DEUs earned before
the Change in Control, even if such DEUs are paid or payable after the Change in
Control.

 

(d) Vesting Schedule. Except and to the extent provided in paragraphs 7(b) and
(c), nothing in this paragraph 7 shall alter the vesting schedule prescribed by
paragraph 5.

 

8. Shareholder Rights. The Participant shall have no rights as a shareholder
with respect to shares of common stock to which this grant relates. Except as
provided in the Plan or in this Agreement, no adjustment shall be made, for
dividends or other rights for which the record date occurs while the PSUs are
outstanding.

 

9. Revocation or Amendment of Agreement. Except to the extent required by law or
specifically contemplated under this Agreement (including, but not limited to,
corrections of any administrative errors, the determination of the total
percentage of PSUs that become payable, the Measurement Period or Periods for
the Award Cycle, Verizon’s or any other company’s TSR, Verizon S&P 500 TSR
Position, and Verizon IPC TSR Position, and whether the Participant has been
terminated for Cause, has a disability, or has satisfied the three-year
continuous employment requirement), the Committee or the Executive Vice
President – Human Resources of Verizon may not, without the written consent of
the Participant, (a) revoke this Agreement insofar as it relates to the PSUs
granted hereunder, or (b) make or change any determination or change any term,
condition or provision affecting the PSUs if the determination or change would
materially and adversely affect the PSUs or the Participant’s legitimate rights
thereto. Nothing in the preceding sentence shall preclude the Committee or the
Executive Vice President – Human Resources of Verizon from exercising reasonable
administrative discretion with respect to the Plan or this Agreement, and the
exercise of such discretion shall be final, conclusive and binding.

 

10. Assignment. The PSUs shall not be assigned, pledged or transferred except by
will or by the laws of descent and distribution. During the Participant’s
lifetime, the PSUs may be deferred only by the Participant or by the
Participant’s guardian or legal representative in accordance with the deferral
regulations, if any, established by the Company.

 

11. Beneficiary. The Participant shall designate a beneficiary in writing and in
such manner as is acceptable to the Executive Vice President – Human Resources
of Verizon. If the Participant fails to so designate a beneficiary, or if no
such designated beneficiary survives the Participant, the Participant’s
beneficiary shall be the Participant’s estate.

 

12. Other Plans and Agreements. Any payment received by the Participant pursuant
to this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, severance or other benefit plan maintained by Verizon or a Related
Company. The Participant acknowledges that receipt of this Agreement or any
prior PSU agreement shall



--------------------------------------------------------------------------------

not entitle the Participant to any other benefits under the Plan or any other
plans maintained by the Company or Related Company.

 

13. Company and Related Company. For purposes of this Agreement, “Company” means
Verizon Communications Inc. “Related Company” means (a) any corporation,
partnership, joint venture, or other entity in which Verizon Communications Inc.
holds a direct or indirect ownership or proprietary interest of 50 percent or
more, or (b) any corporation, partnership, joint venture, or other entity in
which Verizon Communications Inc. holds an ownership or other proprietary
interest of less than 50 percent but which, in the discretion of the Committee,
is treated as a Related Company for purposes of this Agreement.

 

14. Employment Status. The grant of the PSUs shall not be deemed to constitute a
contract of employment for a particular term between the Company or a Related
Company and the Participant, nor shall it constitute a right to remain in the
employ of any such Company or Related Company.

 

15. Withholding. The Participant shall be responsible for any taxes that arise
in connection with this grant of PSUs, and the Company shall make such
arrangements as it deems necessary for withholding of any taxes it determines
are required to be withheld pursuant to any applicable law or regulation.

 

16. Securities Laws. The Company shall not be required to make payment with
respect to any shares of common stock prior to the admission of such shares to
listing on any stock exchange on which the stock may then be listed and the
completion of any registration or qualification of such shares under any federal
or state law or rulings or regulations of any government body that the Company,
in its discretion, determines to be necessary or advisable, and the exercise of
such discretion shall be final, conclusive and binding.

 

17. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion and such exercise shall be final, conclusive, and binding. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.

 

18. Successors. This Agreement shall be binding upon, and inure to the benefit
of, any successor or successors of the Company and the person or entity to whom
the PSUs may have been transferred by will, the laws of descent and
distribution, or beneficiary designation. All terms and conditions of this
Agreement imposed upon the Participant shall, unless the context clearly
indicates otherwise, be deemed, in the event of the Participant’s death, to
refer to and be binding upon the Participant’s heirs and beneficiaries.

 

19. Construction. This Agreement is intended to grant the PSUs upon the terms
and conditions authorized by the Plan. Any provisions of this Agreement that
cannot be so administered, interpreted, or construed shall be disregarded. In
the event that any provision of this Agreement is held invalid or unenforceable,
such provision shall be considered separate and apart from the remainder of this
Agreement, which shall remain in full force and effect. In the event that any
provision, including any Covenant, is held to be unenforceable for being unduly
broad as written, such provision shall be deemed amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and shall be enforced as amended.

 

20. Defined Terms. Except where the context clearly indicates otherwise, all
capitalized terms used herein shall have the definitions ascribed to them by the
Plan, and the terms of the Plan shall apply where appropriate.



--------------------------------------------------------------------------------

21. Execution of Agreement. The Participant shall indicate consent to the terms
of this Agreement (including its Exhibit) and the Plan by executing this
Agreement pursuant to the instructions provided and otherwise shall comply with
the requirements of paragraph 3. The Participant and Verizon hereby expressly
agree that the use of electronic media to indicate confirmation, consent,
signature, acceptance, agreement and delivery shall be legally valid and have
the same legal force and effect as if the Participant and Verizon executed this
Agreement (including its Exhibit) in paper form.

 

22. Confidentiality. Except to the extent otherwise required by law, the
Participant shall not disclose, in whole or in part, any of the terms of this
Agreement. This paragraph 22 does not prevent the Participant from disclosing
the terms of this Agreement to the Participant’s spouse or beneficiary or to the
Participant’s legal, tax, or financial adviser, provided that the Participant
take all reasonable measures to assure that the individual to whom disclosure is
made does not disclose the terms of this Agreement to a third party except as
otherwise required by law.

 

23. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

 

24. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Executive Vice President – Human
Resources of Verizon at One Verizon Way, Basking Ridge, NJ, 07920-1097 and any
notice to the Participant shall be addressed to the Participant at the current
address shown on the payroll of the Company, or to such other address as the
Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

25. Dispute Resolution.

 

(a) General. Except as otherwise provided in paragraph 26 below, all disputes
arising under the Plan or this Agreement and all claims in which a Participant
seeks damages that relate in any way to PSUs or other benefits of the Plan are
subject to the dispute resolution procedure described below in this paragraph
25. The parties to this Agreement are not required to arbitrate Employment
Claims, as defined in subsection (a)(ii) below, in which the Participant does
not seek damages that relate in any way to PSUs or other benefits of the Plan or
this Agreement.

 

(i) For purposes of this Agreement, the term “Units Award Dispute” shall mean
any claim against the Company or a Related Company regarding (A) the
interpretation of the Plan or this Agreement, (B) any of the terms or conditions
of the PSUs issued under this Agreement, or (C) allegations of entitlement to
PSUs or additional PSUs, or any other benefits under the Plan, other than
Employment Claims described in subsection (a)(ii) below; provided, however, that
any dispute relating to the forfeiture of an award as a result of a breach of
any of the Covenants contained in Exhibit A shall not be subject to the dispute
resolution procedures provided for in this paragraph 25.

 

(ii) For purposes of this Agreement, the term “Units Damages Dispute” shall mean
any employment related claims between the Participant and the Company or a
Related Company or against the directors, officers, employees, representatives,
or agents of the Company or a Related Company, including claims of alleged
employment discrimination, wrongful termination, or violations of Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, 42 U.S.C. § 1981, the Fair Labor Standards
Act, the Family Medical Leave Act, the Sarbanes-Oxley



--------------------------------------------------------------------------------

Act, or any other federal, state or local law, statute, regulation, or ordinance
relating to employment or any common law theories of recovery relating to
employment, such as breach of contract, tort, or public policy claims
(“Employment Claims”), in which the damages sought relate in any way to PSUs or
other benefits of the Plan.

 

(b) Internal Dispute Resolution Procedure. All Units Award Disputes shall be
referred in the first instance to the Verizon Employee Benefits Committee (“EB
Committee”) for resolution internally within Verizon. Except where otherwise
prohibited by law, all Units Award Disputes must be filed in writing with the EB
Committee no later than one year from the date that the dispute accrues.
Consistent with paragraph 25(c)(i) of this Agreement, decisions about the
enforceability of the limitations period contained herein are for the arbitrator
to decide. To the fullest extent permitted by law, the EB Committee shall have
full power, discretion, and authority to interpret the Plan and this Agreement
and to decide all Units Award Disputes brought under this Plan and Agreement
before them. Determinations made by the EB Committee shall be final, conclusive
and binding, subject only to review by arbitration pursuant to subsection
(c) below under the arbitrary and capricious standard of review.

 

(c) Arbitration. All appeals from determinations of Units Award Disputes by the
EB Committee as described in subsection (b) above, as well as all Units Damages
Disputes, shall be submitted to the American Arbitration Association (“AAA”) for
final and binding arbitration on an individual basis (and not on a collective or
class action basis) before a single arbitrator pursuant to its Commercial
Arbitration Rules in effect at the time this grant is accepted. Except where
otherwise prohibited by law, all appeals of Units Award Disputes and all Units
Damages Disputes must be filed in writing with the AAA no later than one year
from the date that the appeal or dispute accrues. Consistent with paragraph
25(c)(i) of this Agreement, decisions about the enforceability of the
limitations period contained herein are for the arbitrator to decide. If the
Participant and either the Company or a Related Company are party to any prior
agreement to arbitrate claims before the AAA under rules other than its
Commercial Arbitration Rules, claims that are arbitrable under any such
agreements shall be submitted to the AAA for disposition under its Commercial
Arbitration Rules together with disputes that are arbitrable under this
Agreement in order to promote expeditious and efficient dispute resolution. A
copy of the AAA’s Commercial Arbitration Rules may be obtained from Human
Resources. The arbitration shall be held at the office of the AAA nearest the
place of the Participant’s most recent employment by the Company or a Related
Company, unless the parties agree to a different location. All claims by the
Company or a Related Company against the Participant, except for breaches of any
of the Covenants, shall also be raised in such arbitration proceedings.

 

(i) The arbitrator shall have the authority to determine whether this
arbitration agreement is enforceable and whether any dispute submitted for
arbitration hereunder is arbitrable. The arbitrator shall decide all issues
submitted for arbitration according to the terms of the Plan, this Agreement,
existing Company policy, and applicable substantive state and federal law and
shall have the authority to award any remedy or relief which could be awarded by
a court. The decision of the arbitrator shall be final and binding and
enforceable in any applicable court.

 

(ii) The Participant understands and agrees that when Units Award Disputes or
Units Damages Disputes are submitted for arbitration pursuant to this Agreement,
both the Participant and the Company or a Related Company waive any right to sue
each other in a court of law or equity, to have a trial by jury, or to resolve
disputes on a collective, or class, basis, and that the sole forum available for
the resolution of such issues is arbitration as provided herein. This dispute
resolution procedure



--------------------------------------------------------------------------------

shall not prevent either the Participant or the Company or a Related Company
from commencing an action in any court of competent jurisdiction for the purpose
of obtaining injunctive relief to prevent irreparable harm pending arbitration
hereunder; in such event, both the Participant and the Company or a Related
Company agree that the party who commences the action may proceed without
necessity of posting a bond.

 

(iii) In consideration of the Participant’s agreement in subsection (ii) above,
the Company or a Related Company will pay all filing, administrative and
arbitrator’s fees incurred in connection with the arbitration proceedings. If
the AAA requires the Participant to pay the initial filing fee, the Company or a
Related Company will reimburse the Participant for that fee.

 

(iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Units Award Disputes and
Units Damages Disputes. Their agreement in this regard shall be interpreted as
broadly and inclusively as reason permits to realize that intent.

 

(v) Notwithstanding any other provision of this Agreement, this dispute
resolution provision shall be governed by laws of the State of New York to the
extent that it is not governed by the Federal Arbitration Act.

 

26. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration, of paragraph 25 of this Agreement, and in addition to any
other rights or remedies, whether legal, equitable, or otherwise, that each of
the parties to this Agreement may have (including the right of the Company to
terminate the Participant for Cause), the Participant acknowledges that—

 

(a) The Covenants in Exhibit A to this Agreement are essential to the continued
goodwill and profitability of the Company;

 

(b) The Participant has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the Covenants in Exhibit A;

 

(c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
Covenants in Exhibit A;

 

(d) Irreparable damage to the Company shall result in the event that the
Covenants in Exhibit A are not specifically enforced and that monetary damages
will not adequately protect the Company from a breach of these Covenants;

 

(e) If any dispute arises concerning the violation or anticipated or threatened
violation by the Participant of any of the Covenants in Exhibit A, an injunction
may be issued restraining such violation pending the determination of such
controversy, and no bond or other security shall be required in connection
therewith;

 

(f) The Covenants in Exhibit A shall continue to apply after any expiration,
termination, or cancellation of this Agreement;

 

(g) The Participant’s breach of any of the Covenants in Exhibit A shall result
in the Participant’s immediate forfeiture of all rights and benefits, including
all PSUs and DEUs, under this Agreement; and



--------------------------------------------------------------------------------

(h) All disputes relating to the Covenants in Exhibit A, including their
interpretation and enforceability and any damages (including but not limited to
damages resulting in the forfeiture of an award under this Agreement) that may
result from the breach of such Covenants, shall not be subject to the dispute
resolution procedures, including arbitration, of paragraph 25 of this Agreement,
but shall instead be determined in a court of competent jurisdiction.



--------------------------------------------------------------------------------

Exhibit A—Covenants

 

1. Noncompetition — In consideration for the benefits described in the Agreement
to which this Exhibit A is attached and other good and valuable consideration,
you, the Participant, agree that:

 

(a) Prohibited Conduct — During the period of your employment with the Company
or any Related Company, and for the period ending twelve (12) months following a
termination of your employment for any reason with the Company or any Related
Company, you shall not, without the prior written consent of the Executive Vice
President – Human Resources of Verizon:

 

(1) personally engage in Competitive Activities (as defined below); or

 

(2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any person, partnership, firm, corporation, institution or other entity
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities; provided that your purchase
or holding, for investment purposes, of securities of a publicly traded company
shall not constitute “ownership” or “participation in the ownership” for
purposes of this paragraph so long as your equity interest in any such company
is less than a controlling interest;

 

provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any individual, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or any person or entity affiliated
with such individual, partnership, firm, corporation, institution or other
entity engaged in Competitive Activities, or (ii) engaging in the private
practice of law as a sole practitioner or as a partner in (or as an employee of
or counsel to) a law firm in accordance with applicable legal and professional
standards.

 

(b) Competitive Activities — For purposes of the Agreement, to which this
Exhibit A is attached, “Competitive Activities” means activities relating to
products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or any Related Company, and (2) for which you
have responsibility to plan, develop, manage, market, oversee or perform, or had
any such responsibility within your most recent 24 months of employment with the
Company or any Related Company. Notwithstanding the previous sentence, an
activity shall not be treated as a Competitive Activity if the geographic
marketing area of the relevant products or services does not overlap with the
geographic marketing area for the applicable products and services of the
Company or any Related Company.

 

2. Interference With Business Relations — During the period of your employment
with the Company or any Related Company, and for a period ending with the
expiration of twelve (12) months following a termination of your employment for
any reason with the Company or any Related Company, you shall not, without the
written consent of the Executive Vice President – Human Resources of Verizon:

 

(a) recruit, induce or solicit any employee, directly or indirectly, of the
Company or Related Company for employment or for retention as a consultant or
service provider;

 

(b) hire or participate (with another person or entity) in the process of hiring
(other than for the Company or any Related Company) any person who is then an
employee of the Company or any Related Company, or provide names or other
information about any employees of the Company or Related Company to



--------------------------------------------------------------------------------

any person or entity (other than the Company or any Related Company), directly
or indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;

 

(c) interfere, directly or indirectly, with the relationship of the Company or
any Related Company with any of its employees, agents, or representatives;

 

(d) solicit or induce, or in any manner attempt to solicit or induce, directly
or indirectly, any client, customer, or prospect of the Company or any Related
Company (1) to cease being, or not to become, a customer of the Company or any
Related Company or (2) to divert any business of such customer or prospect from
the Company or any Related Company; or

 

(e) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Company or any Related
Company and any of its customers, clients, prospects, suppliers, consultants,
employees, agents, or representatives.

 

3. Return Of Property; Intellectual Property Rights — You agree that on or
before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related Company, where any such
origination or development involved the use of Company or Related Company time,
information or resources, was made in the exercise of your responsibilities for
or on behalf of the Company or a Related Company or was related to the Company’s
or a Related Company’s business or to the Company’s or a Related Company’s
actual or demonstrably anticipated research or development. You shall at all
times, both before and after termination of your employment, cooperate with the
Company (or, as applicable, any Related Company) in executing and delivering
documents requested by the Company or a Related Company, and taking any other
actions, that are necessary or requested by the Company or a Related Company to
assist the Company or any Related Company in patenting, copyrighting,
protecting, enforcing or registering any programs, ideas, inventions,
discoveries, works of authorship, data, information, patentable or copyrighted
material, or trademarks, and to vest title thereto solely in the Company (or, as
applicable, a Related Company).

 

4. Proprietary And Confidential Information — You shall at all times, including
after any termination of your employment with the Company or any Related
Company, preserve the confidentiality of all Proprietary Information (defined
below) and trade secrets of the Company or any Related Company, and you shall
not use for the benefit of any person, other than the Company or a Related
Company, or disclose to any person, except and to the extent that disclosure of
such information is legally required, any Proprietary Information or trade
secrets of the Company or any Related Company. “Proprietary Information” means
any information or data related to the Company or any Related Company, including
information entrusted to the Company or a Related Company by others, which has
not been fully disclosed to the public by the Company or a Related Company and
which is treated as confidential or protected within the Company or any Related
Company or is of value to competitors, such as strategic or tactical business
plans; undisclosed business, operational or financial data; ideas, processes,
methods, techniques, systems, models, devices, programs, computer software, or
related information; documents relating to regulatory matters or correspondence
with governmental entities; undisclosed information concerning any past,
pending, or threatened legal dispute; pricing or cost data; the identity,
reports or analyses of business prospects; business transactions that are
contemplated or planned; research data; personnel information or data;
identities of users or purchasers of the Company’s or Related Company’s products
or services; the Agreement to which this Exhibit A is attached; and other
non-public



--------------------------------------------------------------------------------

information pertaining to or known by the Company or a Related Company,
including confidential or non-public information of a third party that you know
or should know the Company or a Related Company is obligated to protect.

 

5. Definitions — Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit A shall have the definitions given to those terms in
the Agreement to which this Exhibit A is attached.

 

6. Agreement to Covenants. You shall indicate your agreement to these Covenants
in accordance with the instructions provided in the Agreement, and your
acceptance of the Agreement shall include your acceptance of these Covenants.
You and Verizon hereby expressly agree that the use of electronic media to
indicate confirmation, consent, signature, acceptance, agreement and delivery
shall be legally valid and have the same legal force and effect as if you and
Verizon executed these Covenants in paper form.